DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 14, 28-29 and 31-35 are rejected under 35 U.S.C. 102 a1 as being anticipated by Ho et al. (US 2004/0056010).
 	Regarding claim 14, Ho et al. discloses “a method for processing a workpiece” (abstract), comprising: 
 	“generating a plurality of laser beam pulses from a plurality of lasers” (para.0006, i.e., pulsed laser from multiple lasers 22, 24 and 26); 
 	“temporally offsetting the plurality of laser beam pulses” (para.0021, i.e., the pulses 62, 64 and 66 are temporally spaced by T/N, where T is the period for each laser and N is the number of lasers. Thus, assuming that the pulse trigger signal 62 occurs at time t=0, the pulse trigger signal for the next time multiplexed laser 24 will occur at a time t=T/N. The last pulse trigger signal 66 will be spaced from the preceding pulse trigger signal 64 also by a time of T/N); 
 	“redirecting the plurality of laser beam pulses, while the plurality of laser beam pulses are separated from each other, toward a surface of the workpiece” (the mirrors or reflectors 28, 30 and 32 are configured to redirect the lasers while the laser beams (i.e., Beam 1, Beam 2 and Beam 3) are separated from each other toward a surface of the workpiece); and  
 	“combining the plurality of laser beam pulses into a combined laser beam pulse at only the surface of the workpiece” (fig.1, the lens 34 combining the laser beam pulses into a combined laser beam at only the surface of the workpiece).
 	Regarding claim 28, Ho et al. discloses” separately directing the laser beam pulses to converge at a single point on the surface of the workpiece” (fig.1 shows the laser beam from 22, 24 and 26 is being separately directed via the mirrors, and then the beams are converged at a single point on the surface of the workpiece 36).
 	Regarding claim 29, Ho et al. discloses selecting a desired operation from one of forming the workpiece or inspecting the workpiece, wherein:
 	“if forming the workpiece is selected: the plurality of laser beam pulses are temporally offset to have first characteristics; and the combined laser beam pulse has second characteristics; and if inspecting the workpiece is selected: the plurality of laser beam pulses are temporally offset to have third characteristics, different than the first characteristics; and the combined laser beam pulse has fourth characteristics, different than the second characteristics” (contingent limitation. MPEP 2111.04. In this case, Ho et al. does not require forming process or inspecting process).
Regarding claim 31, Ho et al. discloses “temporally offsetting the plurality of laser beam pulses comprises producing each laser beam pulse of the plurality of laser beam pulses at a different time relative to any other laser beam pulse of the plurality of laser beam pulses” (para.0021, i.e., the pulses 62, 64 and 66 are temporally spaced by T/N, where T is the period for each laser and N is the number of lasers. Thus, assuming that the pulse trigger signal 62 occurs at time t=0, the pulse trigger signal for the next time multiplexed laser 24 will occur at a time t=T/N. The last pulse trigger signal 66 will be spaced from the preceding pulse trigger signal 64 also by a time of T/N).
 	Regarding claim 32, Ho et al. discloses “producing each laser beam pulse of the plurality of laser beam pulses at a different time relative to any other laser beam pulse of the plurality of laser beam pulses comprises delaying a trigger signal to each laser of the plurality of lasers relative to any other laser of the plurality of lasers” (para.0021, i.e., the pulses 62, 64 and 66 are temporally spaced by T/N, where T is the period for each laser and N is the number of lasers. Thus, assuming that the pulse trigger signal 62 occurs at time t=0, the pulse trigger signal for the next time multiplexed laser 24 will occur at a time t=T/N. The last pulse trigger signal 66 will be spaced from the preceding pulse trigger signal 64 also by a time of T/N).
 	Regarding claim 33, Ho et al. discloses “each laser beam pulse of the laser beam pulses is redirected independently of any other laser beam pulse of the laser beam pulses” (fig.1 shows laser beam is redirect via the mirrors and focusing lens in a direction different than that of any other laser beam pulse of the laser beam pulses) 
 	Regarding claim 34, Ho et al. discloses “each laser beam pulse of the laser beam pulses is redirected in a direction different than that of any other laser beam pulse of the fig.1 shows laser beam is redirect via the mirrors and focusing lens in a direction different than that of any other laser beam pulse of the laser beam pulses).
 	Regarding claim 35, Ho et al. discloses “each one of the plurality of laser beam pulses has a first energy and the combined laser beam pulse has a second energy greater than the first energy” (fig.1 shows each laser beam (i.e., Beam 1, Beam 2 and Beam 3) and the combined laser beam at the workpiece.  It is inherently and necessarily that the combined laser beam has a second energy greater than the first energy because each laser beam has an energy so that all three laser beams has the combined power of each laser beam energy).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2004/0056010) in view of Cordingley et al. (US 2002/0167581).
	Regarding claim 15, Ho et al. discloses process of the workpiece with the combined laser beam pulse. 
	 However, Ho et al. is silent regarding modifying a microstructure of the workpiece with the combined laser beam pulse.
Abstract discuss about pulsed laser beam for processing a predetermined microstructure formed on a substrate). Ho et al. teaches pulsed laser device for workpiece. Cordingley et al. teaches pulsed laser device for workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ho et al. with Cordingley et al., by modifying the Ho et al.’s workpiece and laser intensity according to Cordingley et al.’s workpiece and laser intensity, to process different type of workpiece without causing the undesirable changes (abstract) as taught by Cordingley et al.

 

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2004/0056010) in view of Moffatt et al. (US 2012/0325784).
 	Regarding claim 17, Ho et al. discloses temporally offsetting the plurality of laser beam pulses comprises a plurality of laser beam pulses. 
 	Ho et al. is silent regarding monitoring characteristics of the laser beam pulses, and wherein the plurality of laser beam pulses is based on monitored characteristics of the laser beam pulses.
 	Moffatt et al. teaches “monitoring characteristics of the laser beam pulses, and wherein the plurality of laser beam pulses is based on monitored characteristics of the laser beam pulses” (para.0030, i.e., a module 233 that analyzes properties of the sampled 232 to represent properties of the output 238. The module 233 has two detectors 216 and 218 that detect the temporal shape of a pulse and the total energy content of a respectively.  Para.0031, i.e., signals from the module 233 may be routed to the controller 112 of fig.1, which may adjust the laser operation or the pulse control operation to achieve desired results. The controller 112 may adjust an electronic timer coupled to an active q-switch of each laser to control pulse timing in response to results from the temporal shape detector 216. Cycling the active q-switch faster makes shorter pulses, and vice versa. The controller 112 may be coupled to the rotational actuator 205A/B to adjust the intensity of the output pulse 238, based on results from the energy detector 218, by adjusting the polarization angle of the light passing through the polarizing filter 206A/B. In this way, the duration and energy content of the output pulse 238 may be independently controlled. The controller 112 may also be configured to adjust power input to each laser). Ho et al. teaches a laser processing device. Moffatt et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ho et al. with Moffatt et al., by adding Moffatt et al.’s detectors and control method to Ho et al.’s device, to reliably deliver a uniform amount of energy across on a surface of a substrate (abstract) as taught by Moffatt et al. 

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2004/0056010) in view of Kuroiwa et al. (US 2005/0247682).
 	Regarding claim 18, Ho et al. discloses laser beam pulses comprises laser beam.
 	Ho et al.  is silent regarding modifying at least one of an intensity distribution and path length of the laser beam based on at least one of characteristics of the surface of the workpiece and a location of the surface of the workpiece relative to the plurality of lasers.
 	Kuroiwa et al. teaches “modifying at least one of an intensity distribution and path length of the laser beam based on at least one of characteristics of the surface of the workpiece and a location of the surface of the workpiece relative to the plurality of lasers” (para.0146-0147, i.e., the diameter and circularity of the hole drilled by the laser beams 8 and 7 are measured with the CCD camera 32 … however, if outside the tolerance values, from the difference in the focal positions of the two laser beams, the focal lengths of the variable geometry mirror or the adjustment quantity of the light path length by moveable mirrors is computed). Ho et al. teaches a laser processing device. Kuroiwa et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ho et al. with Kuroiwa et al., by adding Kuroiwa et al.’s detectors and control method to Ho et al.’s device, to perform laser machining until the drilled hole diameter falls within the tolerance value (para.0147) as taught by Kuroiwa et al. 



	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2004/0056010) in view of Kuroiwa et al. (US 2005/0247682) as applied in claim 18 above, and further in view of Watatani et al. (US 2010/0065537).
 Regarding claim 21, modified Ho et al. discloses all the features of claim limitations as set forth above except for modifying the intensity distribution of the laser beam pulses by changing a spatial shape of the laser beam pulses.
 	Watatani et al. teaches “modifying the intensity distribution of the laser beam pulses by changing a spatial shape of the laser beam pulses” (para.0004, i.e., the post sizes and intensity distributions may vary in the subfields. Para.0082 discuss about that figs.3-33 each represent an intensity distribution in front and rear of a focal position. Para.0109 discuss about change in beam diameter affect the intensity distribution of the laser beam.  Fig.36 also shows the related of beam diameter in relation to the intensity distribution).  Ho et al. teaches a laser processing device. Watatani et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ho et al. with Watatani et al., by adding Watatani et al.’s adjustable laser beam features to Ho et al.’s device, to allow the device to process brittle material with condensed laser beam (para.0001) as taught by Watatani et al. 


	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2004/0056010) in view of Watatani et al. (US 2010/0065537) as applied in claim 21 above, and further in view of Yoshikawa (US 2008/0223831).
  	Regarding claim 22, modified Ho et al. discloses the laser beam pulses comprises laser beams.

 	Yoshikawa teaches “the spatial shape of each laser beam of the laser beams is changed independently of the spatial shape of any other laser beam of the laser beams” (figs.4-6 shows each laser beam having different laser focal point position so that the spatial shape of each laser beam can be changed independently). Ho et al. teaches a laser processing device. Yoshikawa teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ho et al. with Yoshikawa, by modifying Ho et al.’s laser beam control method according to Yoshikawa’s laser beam control method, to control one or more characteristic of laser beam in order to provide stable quality of the laser processing (para.0007) as taught by Yoshikawa.

 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2004/0056010) in view of Watatani et al. (US 2010/0065537) and Yoshikawa (US 2008/0223831) as applied in claim 22 above, and further in view of Li et al. (US 2012/0152918).
 	Regarding claim 24, modified Ho et al. discloses all the features of claim limitations as set forth above except for the spatial shape of the laser beam pulses are changed such that the shapes of the laser beam pulses away from the surface of the workpiece are different, relative to each other, and the shapes of the laser beam pulses at the surface of the workpiece are the same.
 “the spatial shape of the laser beam pulses are changed such that the shapes of the laser beam pulses away from the surface of the workpiece are different, relative to each other, and the shapes of the laser beam pulses at the surface of the workpiece are the same” (fig.7B shows the laser beams are focus (i.e., solid lines) at the surface 716 are the, the reflected laser beams 714 having different shape than the focused laser light at the surface of workpiece. Para.0049 and 0051, i.e., scatter or reflected laser beams (i.e., dash lines)).  Ho et al. teaches a laser processing device. Li et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ho et al. with Li et al., to show the scattered laser beam due to roughness or flatness of the workpiece.   


 	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2004/0056010) in view of Kuroiwa et al. (US 2005/0247682) as applied in claim 18 above, and further in view of Gross et al. (US 2005/0056626).
 	Regarding claim 25, modified Ho et al. discloses laser beam pulses comprising laser beams.
 	Ho et al. is silent regarding “modifying the path length of the laser beam” 
 	Gross et al. teaches “modifying the path length of the laser beam” (para.0148, i.e., an optical path may increase in length requiring further focus adjustment.  Such change in optical length may be compensated by moving the corresponding focusing lens 762-768 during drilling in order to optimize focusing). It would have been obvious to one of ordinary skill in 
 	Regarding claim 26, modified Ho et al. discloses “the path length of each laser beam pulse of the laser beam pulses is modified independently of the path length of any other laser beam pulse of the laser beam pulses” (Gross et al., para.0148, i.e., an optical path may increase in length requiring further focus adjustment.  Such change in optical length may be compensated by moving the corresponding focusing lens 762-768 during drilling in order to optimize focusing. Please noted that each focusing lens is configured to adjust the corresponding laser beam. Ho et al. teaches the laser beams comprising laser beam pulses).
 	Regarding claim 27, modified Ho et al. discloses “the path lengths of the laser beam pulses are modified differently such that the path lengths of the laser beam pulses are the same” (Gross et al., para.0148, i.e., an optical path may increase in length requiring further focus adjustment.  Such change in optical length may be compensated by moving the corresponding focusing lens 762-768 during drilling in order to optimize focusing. Please noted that the laser beams are modified differently because each laser beams is modified at different locations and the path lengths of the laser beams are the same because they have the same configuration in order to focus on the surface of workpiece. Ho et al. teaches the laser beams comprising laser beam pulses).




Response to Arguments
 	Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive.
 	(1) Applicant argues “35 USC 102 … Cordingley … Independent claim 14 has been amended …” on pages 7-9.
 	In response, the amendment to claims (i.e., redirecting the plurality of laser beam pulses, while the plurality of laser beam pulses are separated from each other, toward a surface of the workpiece … at only the surface of the workpiece) changed the scope of invention and overcome prior rejections. However, examiner has introduced Ho et al. for amended claim 1. Thus, arguments are moot. 
 	(2) Applicant argues “35 USC 103 … Cordingely does not render obvious independent claim 14 … Claim 21 being depend upon base claim 14 …” on page 10-12. 
 	In response, the amendment to claims changed the scope of invention and overcome prior rejections. However, examiner has introduced Ho et al. for amended claim 1. Thus, arguments are moot.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIMMY CHOU/Primary Examiner, Art Unit 3761